                 UNITED STATES COURT OF INTERNATIONAL TRADE


 HYUNDAI STEEL COMPANY,

          Plaintiff,

 v.

 UNITED STATES,
                                                    Before: Jennifer Choe-Groves, Judge
          Defendant,
                                                    Court No. 20-03799
 and

 NUCOR CORPORATION and UNITED
 STATES STEEL CORPORATION,

          Defendant-Intervenors.


                                              ORDER

         Upon consideration of the request to stay further briefing pending the court’s decision on

Defendant’s Response to Plaintiff’s Motion for Judgment on the Agency Record and

Defendant’s Motion for Voluntary Remand, ECF No. 33; and all other papers and proceedings in

this action, it is hereby

         ORDERED that Scheduling Order, ECF No. 29, is stayed.



                                                                    /s/ Jennifer Choe-Groves
                                                                  Jennifer Choe-Groves, Judge

Dated:     June 17, 2021
         New York, New York
